DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a dimension reduction processor/step configured to perform data processing by a non-linear dimension reduction method using manifold learning on mass spectrometric data for each micro area acquired by the measurement to obtain, for each micro area, a set of data reduced to three dimensions from dimensions corresponding to a number of mass-to-charge ratio values; a display color determiner/step configured to determine a color for each of a plurality of points corresponding to the data of the micro areas after dimension reduction, by arranging those points within a three-dimensional space having three axes representing the three dimensions, with three primary colors respectively assigned to the three axes; and a segmentation image creator/step configured to create a segmentation image corresponding to the measurement area or a partial area in the measurement area, by arranging, on two dimensions, pixels which respectively correspond to the points within the three-dimensional space, where each pixel has a color given to the point corresponding to the pixel and is located according to a position within the measurement area of the micro area corresponding to the point.
Andersson, et al (U.S. Patent Application Publication 2014/0324362 A1) teaches that using manifolds for dimension reduction was generally known as a technique for analyzing mass spectrometric data (paragraph 0052), but fails to teach a dimension reduction processor/step configured to perform data processing by a non-linear dimension reduction method using manifold learning on mass spectrometric data for each micro area acquired by the measurement to obtain, for each micro area, a set of data reduced to three dimensions from dimensions corresponding to a number of mass-to-charge ratio values; a display color determiner/step configured to determine a color for each of a plurality of points corresponding to the data of the micro areas after dimension reduction, by arranging those points within a three-dimensional space having three axes representing the three dimensions, with three primary colors respectively assigned to the three axes; and a segmentation image creator/step configured to create a segmentation image corresponding to the measurement area or a partial area in the measurement area, by arranging, on two dimensions, pixels which respectively correspond to the points within the three-dimensional space, where each pixel has a color given to the point corresponding to the pixel and is located according to a position within the measurement area of the micro area corresponding to the point..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        05 September 2022